DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wayne H. Bradley, Reg. No. 39,916 on 4/5/2021.
The application has been amended as follows: 
Claims 1 and 8 are currently amended herein.
1.    (Currently Amended) A system comprising a processor operably coupled to a memory, wherein the system comprises:
a plurality of storage devices, wherein each storage device of the plurality of storage devices is operable to run a garbage collection process, and wherein at least a portion of a storage device is not accessible during the garbage collection process; and
a computing device comprising a backend with one or more buckets, wherein:

at least one block of the plurality of blocks in each failure resilient stripe comprises error correction data, 
when a target storage device of the plurality of storage devices is running the garbage collection process, access to the target storage device is redirected to one or more other storage devices of the plurality of storage devices, and 
when the target storage device is running the garbage collection process, a write access to the target storage device is redirected to a failure resilient stripe comprising exclusively of blocks in storage devices other than the target storage device.

8.    (Currently Amended) A system comprising a processor operably coupled to a memory, wherein the system comprises:
a plurality of storage devices that are operably accessed to read data and write data, wherein access times for each storage device of the plurality of storage devices are tracked; and
a computing device comprising a backend with one or more buckets, wherein:
each bucket of the one or more buckets is operable to generate a failure resilient stripe comprising a plurality of blocks distributed across at least two storage devices of the plurality of storage devices, 

if the access times for the plurality of storage devices indicate that a storage device is stressed, access to the stressed storage device is redirected to one or more other storage devices of the plurality of storage devices, and 
a write access to the stressed storage device is redirected to a failure resilient stripe comprising exclusively of blocks in storage devices of the plurality of storage devices other than the stressed storage device.

Response to Amendment
Claims 1, 3-8, 10-15 and 18-32 are pending in this application.
Claim rejections 35 U.S.C. 103 on claims 1-20 are withdrawn.
Claims 1, 3-8, 10-15 and 18-32 are allowed in this Office Action (Renumber as 1-28).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 8, 15, 21 and 27 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach “when the target storage device is running the garbage collection process, a write access to the target storage device is redirected to a failure resilient stripe comprising exclusively of blocks in storage devices other the target storage device” and “wherein when the target 
The closest found prior art is Sundaram et al. (U.S. Publication Number 2015/0205668, hereinafter as “Sundaram”). Sundaram teaches “The persistence layer 330 may then pass the write request with aggregated write data including, e.g., the volume ID, offset and length, as parameters 434 to the appropriate volume layer instance.  In an embodiment, message passing of the parameters 434 (received by the persistence layer) may be redirected to another node via the function shipping mechanism, e.g., RPC, for inter-node communication.” ([0041]) and “Instead of relying on garbage collection in the SSDs, the storage I/O stack may implement segment cleaning (i.e., garbage collection) in the extent store layer to bypass performance impacts of flash translation layer (FTL) functionality (including garbage collection) in the SSD.” ([0053]). However, Sundaram does not teach that a write access to the target storage device is redirected to a failure resilient stripe comprising exclusively of blocks in storage devices other the target storage device, neither a read access to a target block in the target storage device is redirected to one or more other blocks of a target failure resilient stripe that comprises the target block, and wherein the one or more other blocks of the target failure resilient stripe are in storage devices of the plurality of storage devices other than the target storage device as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

April 8, 2021